USCA11 Case: 19-10606     Date Filed: 10/28/2020   Page: 1 of 6



                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 19-10606
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket Nos 1:16-cv-23062-PCH,
                             1:03-cr-20129-PCH-1


NEVIA ABRAHAM,

                                                              Petitioner-Appellant,

                                       versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Southern District of Florida
                         ________________________

                                (October 28, 2020)

Before WILSON, GRANT, and LUCK, Circuit Judges.

PER CURIAM:

      In February 2018, the district court denied Nevia Abraham’s second 28

U.S.C. § 2255 motion and issued a certificate of appealability (COA) on the issue
          USCA11 Case: 19-10606       Date Filed: 10/28/2020    Page: 2 of 6



of whether Abraham could challenge his sentence under the Armed Career

Criminal Act (ACCA). At the time, Abraham was represented by the Federal

Public Defender’s (FPD) office. A copy of the order was mailed to Abraham and

counsel in February 2018. Counsel did not file a notice of appeal, nor did she

communicate further with Abraham. She ultimately terminated her employment

with the FPD’s Office in late 2018. In November 2018, Abraham learned that no

appeal was pending when he contacted the Clerk in this court seeking to expand

the COA. Abraham then filed, through counsel, a motion in district court under

Fed. R. Civ. P. 60(b), asserting that a timely notice of appeal was not filed due to

excusable neglect. The district court granted the Rule 60(b) motion and reentered

its February 2018 order denying Abraham’s motion to vacate and granting a COA.

Abraham filed a notice of appeal.

      We ordered the parties to address whether we have jurisdiction to review the

2019 order granting Abraham’s Rule 60(b) motion and reentering the denial of his

§ 2255 motion. Abraham argues that his attorney abandoned him, and he cannot

be held responsible for his attorney’s conduct under Maples v. Thomas, 565 U.S.

266 (2012). Further, he asserts that the district court relied on Rule 60(b)(6),

which, he claims, allows the district court to grant reopening of a final judgment

upon a finding of extraordinary circumstances. The government responds that we

lack jurisdiction because Rule 60(b) cannot cure an untimely appeal and argues


                                          2
          USCA11 Case: 19-10606        Date Filed: 10/28/2020    Page: 3 of 6



that Maples does not apply to a statutory, jurisdictional deadline. We agree with

the government and dismiss the appeal for lack of jurisdiction.

                                           I

      We review de novo the interpretation of the rules of federal procedure and

jurisdictional issues. United States v. Lopez, 562 F.3d 1309, 1311 (11th Cir. 2009).

We review for abuse of discretion the grant or denial of a motion for relief from

judgment under Rule 60(b). See Maradiaga v. United States, 679 F.3d 1286, 1291

(11th Cir. 2012).

                                           II

      “Federal Rule of Appellate Procedure 4(a) prescribes strict time limits for

filing a notice of appeal after entry of a final judgment or order by the district

court.” Vencor Hosps., Inc. v. Standard Life & Accident Ins. Co., 279 F.3d 1306,

1308 (11th Cir. 2002). In a civil case where the United States is a party, the

appellant must file a notice of appeal no later than 60 days after the challenged

order or judgment is entered on the docket. Fed. R. App. P. 4(a)(1)(B)(i). A

district court may not extend the time to file a notice of appeal, except as

authorized by Rule 4. Fed. R. App. P. 26(b); see Fed. R. App. P. 4(a)(5)

(permitting a district court to extend the time to file a notice of appeal for

excusable neglect or good cause if a motion is filed within 30 days after the initial

period expires); Fed. R. App. P. 4(a)(6) (allowing a district court to reopen the time

                                           3
          USCA11 Case: 19-10606        Date Filed: 10/28/2020    Page: 4 of 6



to file an appeal if a party entitled to receive notice of the judgment or order fails to

receive such notice).

      The statutory time limit for filing a notice of appeal is a jurisdictional

requirement in civil cases. Bowles v. Russell, 551 U.S. 205, 214 (2007). Thus,

“[f]ailure to comply with a jurisdictional time prescription . . . deprives a court of

adjudicatory authority over the case, necessitating dismissal.” Hamer v.

Neighborhood Hous. Servs. of Chicago, 138 S. Ct. 13, 17 (2017). The Supreme

Court has held that courts have “no authority to create equitable exceptions to

jurisdictional requirements.” Bowles, 551 U.S. at 213–14 (overruling the “unique

circumstances” doctrine, which allowed a petitioner to file an untimely notice of

appeal if the court affirmatively misled him).

      In contrast, procedural default is not jurisdictional, but rather is an

affirmative defense that is subject to waiver by the government. See Howard v.

United States, 374 F.3d 1068, 1073 (11th Cir. 2004) (concluding that a § 2255

movant’s claim was “procedurally barred, unless the government is itself barred

from raising that affirmative defense”). In Maples, the Supreme Court held that a

28 U.S.C. § 2254 petitioner had presented extraordinary circumstances to excuse

the procedural default of his claim because his attorney had completely abandoned

him and failed to appeal the denial of his state postconviction relief petition. 565

U.S. at 271, 289.


                                           4
          USCA11 Case: 19-10606        Date Filed: 10/28/2020    Page: 5 of 6



      Rule 60(b) provides that a district court “may relieve a party or its legal

representative from a final judgment, order, or proceeding” because of “mistake,

inadvertence, surprise, or excusable neglect,” . . . or “any other reason that justifies

relief.” Fed. R. Civ. P. 60(b)(1), (6). We have acknowledged the “well-recognized

rule [that] precludes the use of a Rule 60(b) motion as a substitute for a proper and

timely appeal.” Cavaliere v. Allstate Ins. Co., 996 F.2d 1111, 1115 (11th Cir.

1993); see also Jackson v. Crosby, 437 F.3d 1290, 1296 (11th Cir. 2006)

(affirming that an appellant generally cannot “gain a second chance at a timely

appeal through the use of a Rule 60(b) motion”); but see Harnish v. Manatee Cty.,

783 F.2d 1535, 1538 (11th Cir. 1986) (affirming, before the Supreme Court’s

decision in Bowles, the district court’s grant of a Rule 60(b) motion to reopen the

time to appeal, where the parties failed to receive actual notice of the judgment

until after the time for appeal had passed, and the moving party had relied upon

express assurances from the court that no judgment had been entered).

                                          III

      Because the statutory time limit for filing a notice of appeal is jurisdictional,

we have no authority to create an equitable exception to that requirement. See

Bowles, 551 U.S. at 213–14. Thus, Abraham is not entitled to relief under Maples

based on extraordinary circumstances regarding his counsel’s negligence. See 565

U.S. at 289. Moreover, our prior precedent generally prohibits granting relief


                                           5
          USCA11 Case: 19-10606      Date Filed: 10/28/2020    Page: 6 of 6



under Rule 60(b) solely for the purpose of reentering the judgment and restarting

the time to appeal. See Cavaliere, 996 F.2d at 1115; Jackson, 437 F.3d at 1296.

Accordingly, we lack jurisdiction to review the February 2018 denial of

Abraham’s second § 2255 motion, notwithstanding the district court’s February

2019 order granting his Rule 60(b) motion and reentering the judgment. We

therefore dismiss Abraham’s appeal for lack of jurisdiction.

      DISMISSED.




                                         6